Morton, C. J.
The statutes which authorize one street railway company to use the tracks of another provide that the manner and conditions of such use, and the compensation to be paid therefor, shall, if the companies cannot agree, be determined by the board of railroad commissioners. Pub. Sts. e. 113, §§ 48-55.
The rate of compensation to be paid is submitted, in the broadest terms, to the determination of the commissioners. It is left entirely to their discretion to decide what compensation is, under all the circumstances of the case, just and equitable between the companies. Metropolitan Railroad v. Quincy Railroad, 12 Allen, 262. Metropolitan Railroad v. Highland Railway, 118 Mass. 290.
In the case before us, the commissioners adopted, as one of the elements to be considered in determining the compensation *457to be paid by the respondent, the interest on the cost of constructing the petitioner’s road, and included in the cost of construction the sum of $33,000, for which the petitioner had given its bonds to the Hancock Free Bridge Corporation.
The act incorporating the petitioner provided that it might construct its road over the bridge of the Hancock Free Bridge Corporation; and that it should pay such compensation as might be determined, if the parties failed to agree, by a board of commissioners to be appointed by this court. St. of 1853, e. 383. Commissioners were appointed, and, under their award, the petitioner paid to the bridge corporation the said sum in its six .per cent bonds. Before the respondent used the tracks of the petitioner, the bridge became a free bridge.
The respondent contends that the sum paid by the petitioner was a payment in gross of the tolls for which the petitioner was chargeable while the bridge continued a toll bridge, and could not be regarded as a part of the cost of construction. If the statute had adopted the cost of construction as a fixed standard to guide the judgment of the commissioners, this question might be one of some difficulty. The meaning of the statute might depend upon the connection in which the words are used. But the statute has not adopted such a standard. The commissioners deemed it just and equitable that, in determining the compensation to be paid by the respondent for the use of the petitioner’s track, they should have regard to the cost of constructing the road, and should include in this cost the said sum of $33,000. They adopted this as a practical rule to aid their judgment. This was within the discretion entrusted to them by the statute. The question whether any other rule would have been more just and equitable was to be decided by the commissioners, and not by this court. There is nothing to show that the mode which they adopted of estimating the compensation was unreasonable, or that they exceeded the authority and discretion given them by the statute. Award accepted.